Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 1 of 20 PageID #: 1




                           UNITED STATES DISTRICT COURT FOR
                            EASTERN DISTRICT OF NEW YORK


 J&S KID’S WEAR, INC. d/b/a DENNY’S

                                  Plaintiff,
                                                                               COMPLAINT
        vs.                                                            JURY TRIAL DEMANDED
 THE OHIO CASUALTY INSURANCE
 COMPANY

                                  Defendant.


       Plaintiff, J&S Kid’s Wear, Inc. d/b/a Denny’s (hereinafter “Denny’s” or “Plaintiff”) brings

this Complaint against Defendant, The Ohio Casualty Insurance Company (hereinafter “Ohio” or

“Defendant”), and alleges as follows:

                                     I.      NATURE OF THE CASE

            1.      This is a civil action for a declaratory judgment and breach of contract claim

  arising from Plaintiff’s contract of insurance with the Defendant.

            2.      In light of the Coronavirus global pandemic and state and local orders requiring

  all non-life-sustaining businesses in the State to cease operations and close all physical

  locations, Plaintiff shut its doors on March 16, 2020, at the close of business.

            3.      Plaintiff’s insurance policy provides coverage for all non-excluded business

  losses, including Business Income that would have otherwise been earned, and thus provides

  coverage here.

       4.        As a result, Plaintiff is entitled to declaratory relief that it is covered for all business

losses that have been incurred and, subsequently, relief for its breach of contract claim in an

amount estimated to be greater than $150,000.00.
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 2 of 20 PageID #: 2




                                        II.          JURISDICTION

          5.      This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1332, because there is complete diversity of citizenship between Plaintiff and the Defendant.

  Plaintiff is a resident of the State of New York and Defendant is a corporate citizen of the State

  of Ohio. Further, the matter in controversy exceeds in the aggregate the sum of $75,000,

  exclusive of interest and costs. Id. at § 1332(a).

          6.      The Court has personal jurisdiction over Defendant because at all relevant times

  it has engaged in substantial business activities in the State of New York. At all relevant times

  Defendant transacted, solicited, and conducted business in New York through its employees,

  agents, and/or sales representatives, and derived substantial revenue from such business in New

  York.

          7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a

  substantial portion of the wrongful acts upon which this lawsuit is based occurred in this

  District. Venue is also proper pursuant to 28 U.S.C. § 1391(c) because Defendant is a

  corporation that has substantial, systematic, and continuous contacts in the State of New York,

  and as a result it is subject to personal jurisdiction in this District.

          8.      The acts and/or omissions complained of took place, in whole or in part, within

  the venue of this Court.

                                              III.     PARTIES

          9.      At all relevant times, Plaintiff is a corporation authorized to do business and

  doing business in the State of New York, County of Nassau. Denny’s owns, controls and

  operates its business with a primary location at 343 South Oyster Bay Road, Plainview, New

  York 11803.



                                                      2
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 3 of 20 PageID #: 3




            10.     At all relevant times, Ohio is a corporation incorporated under the laws of Ohio

     with a principal place of business located at 9450 Seward Road, Fairfield, Ohio 45014 and doing

     business in the County of Nassau, State of New York subscribing to Policy Number BZ0 (20)

     58 15 56 87 issued to the Plaintiff for the period of September 3, 2019 to September 3, 2020

     (hereinafter “Policy”). (See Policy, attached hereto as Exhibit “A”). Defendant is transacting

     the business of insurance in the State of New York and within the County of Nassau and the

     basis of this suit arises out of such conduct.

                                   IV.     FACTUAL BACKGROUND

A.       Insurance Coverage

            11.     On or about September 3, 2019, Defendant entered into a contract of insurance

     with the Plaintiff, whereby Plaintiff agreed to make payments to Defendant in exchange for

     Defendant’s promise to indemnify the Plaintiff for losses including, but not limited to, business

     income losses at its primary location at the time in Nassau County at 761 Merrick Avenue,

     Westbury, New York 11590 as well as several other locations detailed below. Plaintiff

     specializes in the retail sale of clothing, accessories, home goods, and more for children of all

     ages at its stores located throughout the State of New York.

            12.     Plaintiff is covered under a policy issued by the Defendant with policy number

     believed to be BZ0 (20) 58 15 56 87 (hereinafter “Policy”). (See Exhibit A).

            13.     The Policy is currently in full effect, providing, among other things property,

     business personal property, business income and extra expense, contamination coverage, and

     additional coverages between the period of September 3, 2019 to September 3, 2020.




                                                      3
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 4 of 20 PageID #: 4




         14.        Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

  among other things, additional coverages in the event of business interruption or closures by

  order of Civil Authority.

         15.        Under the Policy, insurance is extended to apply to the actual loss of business

  income sustained and the actual, necessary and reasonable extra expenses incurred when access

  to the business is specifically prohibited by order of civil authority. This additional coverage is

  identified as coverage under “Civil Authority.”

         16.        The Policy is an all-risk policy, insofar as it provides that covered perils under

  the policy means physical loss or physical damage unless the loss is specifically excluded or

  limited in the Policy.

         17.        An all-risk policy such as that purchased by Plaintiff is one that protects against

  catastrophic events, such as the one occurring now, globally, involving the Covid-19 Pandemic

  that has resulted in the widespread, omnipresent and persistent presence of Covid-19 in and

  around Plaintiff’s Insured Properties.

         18.        Plaintiff’s policy applies to the above reference address as well as several of its

  other business locations, including the following (See Exhibit A at 12-19):

               a.       1317 Broadway, Hewlett, New York 11557

               b.       1435 Northern Boulevard, Manhasset, New York 11030

               c.       343 South Oyster Bay Road, Plainview, New York 11803

               d.       2784 Merrick Road, Bellmore, New York 11710

               e.       1936 Jericho Turnpike, East Northport, New York 11731

               f.       969 Central Park Avenue, Scarsdale, New York 10583




                                                   4
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 5 of 20 PageID #: 5




         19.       Plaintiff’s all-risk policy includes coverage for business interruption, which is

  standard in most all-risk commercial property insurance policies, along with coverage for

  extended expenses.

         20.       Plaintiff purchased the aforementioned Policy expecting to be insured against

  losses, including, but not limited to, business income losses at the medical practice.

         21.       Plaintiff purchased, among other coverages, business interruption coverage for

  closure by Order of Civil Authority.

         22.       Based upon information and belief, the Policy provided by Defendant included

  language that is essentially standardized language adopted from and/or developed by the ISO

  (“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to

  the property and casualty insurance industry. In addition to form policies, ISO collects and

  manages databases containing large amounts of statistical, actuarial, underwriting, and claims

  information, fraud-identification tools, and other technical services. ISO describes itself as

  follows: “ISO provides advisory services and information to many insurance companies. …

  ISO develops and publishes policy language that many insurance companies use as the basis

  for          their       products.”         ISO         General            Questions,      Verisk,

  https://www.verisk.com/insurance/about/faq/ (last visited June 5, 2020); see also Insurance

  Services Office (ISO), Verisk, https://www.verisk.com/insurance/brands/iso/ (last visited June

  5, 2020).

         23.       The language in the Policy is language that is “adhesionary” in that Plaintiff was

  not a participant in negotiating or drafting its content and provisions.




                                                  5
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 6 of 20 PageID #: 6




         24.     Plaintiff possessed no leverage or bargaining power to alter or negotiate the

  terms of the Policy, and more particularly, Plaintiff had no ability to alter, change or modify

  standardized language derived from the ISO format.

         25.     Plaintiff purchased the Policy with an expectation that it was purchasing a policy

  that would provide coverage in the event of business interruption and extended expenses, such

  as that suffered by Plaintiff as a result of Covid-19.

         26.     At no time did Defendant, or its agents, notify Plaintiff that the coverage that

  Plaintiff had purchased pursuant to an all-risk policy that included business interruption

  coverage, had exclusions and provisions that purportedly undermined the very purpose of the

  coverage, of providing benefits in the occurrence of business interruption and incurring

  extended expenses.

         27.     The COVID-19 pandemic caused direct physical loss of or damage to the

  Covered Properties under the Policy by denying use of and damaging the Covered Properties

  and by causing a necessary suspension of operations during the period of restoration. Further,

  the COVID-19 pandemic renders the Covered Properties unsafe, uninhabitable, or otherwise

  unfit for their intended use, which constitutes direct physical loss.

         28.     The purported exclusions of the Policy that Defendant has or is expected to raise

  in defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory

  to the provision of Civil Authority Order coverage and violates public policy of the State of

  New York as a contract of adhesion and hence not enforceable against Plaintiff.

       29.     As set forth herein, access to Plaintiff’s business was prohibited by Civil Authority

Orders and the Policy provides for coverage for actual loss of business sustained and actual




                                                 6
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 7 of 20 PageID #: 7




expenses incurred as a covered loss caused by the prohibitions of the Civil Authority Orders in the

area of Plaintiff’s Insured Properties.

          30.     In the Business Income (and Extra Expense) Coverage Form, Defendant agreed

  to pay for Plaintiff’s actual loss of Business Income sustained due to the necessary suspension

  of its operations during the “period of restoration” caused by direct physical loss or damage. A

  “partial slowdown or cessation” of business activities at the Covered Property is a “suspension”

  under the policy, for which Defendant agreed to pay for loss of Business Income. (See Exhibit

  A at 27-28).

          31.     “Business Income” means net income (or loss) before income taxes that Plaintiff

  would have earned (or incurred) if no physical loss or damage had occurred as well as

  continuing normal operating expenses incurred, including pay-roll. (See Exhibit A at 27).

          32.     In the Business Income (and Extra Expense) Coverage Form, Defendant also

  agreed to pay necessary Extra Expense that its insureds incur during the “period of restoration”

  that the insureds would not have incurred if there had been no direct physical loss or damage to

  the Property at the described premises. (See Exhibit A at 28).

          33.     “Extra Expense” includes expenses to avoid or minimize the suspension of

  business, continue operations, and to repair or replace property. (See Exhibit A at 29).

          34.     In the Business Income (and Extra Expense) Coverage Form, Defendant also

  agreed to “pay for the actual loss of Business Income” Plaintiff sustains “and necessary Extra

  Expense caused by action of civil authority that prohibits access to the described premises due

  to direct physical loss of or damage to property, other than at the described premises, caused by

  or resulting from any Covered Cause of Loss.” (See Exhibit A at 29-30).




                                                7
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 8 of 20 PageID #: 8




         35.     Losses caused by the COVID-19 pandemic and the related orders issued by

  local, state, and federal authorities triggered the Business Income, Extra Expense, and Civil

  Authority provisions of the Policy.

         36.     The reasonable expectations of Plaintiff was that the business interruption

  coverage included coverage when a civil authority forced closure of the business for an issue of

  public safety within and in the immediate area surrounding the Insured Properties.

         37.     The Policy does not exclude the losses suffered by Plaintiff and therefore, the

  Policy does provide coverage for the losses incurred by Plaintiff.

         38.     Plaintiff suffered direct physical loss or damage within the definitions of the

  Policy as loss of use of property, as here, constitutes loss or damage.

         39.     The virus or bacteria exclusions do not apply because Plaintiff’s losses were not

  directly caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were

  caused by the entry of Civil Authority Order, particularly those by Governor Cuomo to mitigate

  the spread of COVID-19.

         40.     Plaintiff submitted a claim for loss covered by the above detailed policy

  provisions to Defendant on March 30, 2020 (Claim Number: 23798628) due to the COVID-19

  pandemic and the related Civil Authority Orders.

         41.     On April 2, 2020 Defendant denied Plaintiff’s claim. (See Claim Denial Letter

  attached hereto as Exhibit “B”).

         42.     As Defendant’s denial of Plaintiff’s claim illustrates and based on information

  and belief, the Defendant has accepted the policy premiums with no intention of providing any

  coverage for business losses or the Civil Authority extension due to a loss and shutdown.




                                                8
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 9 of 20 PageID #: 9




B.       The Coronavirus Pandemic

             43.     The scientific community, and those personally affected by the virus, recognize

     the Coronavirus as a cause of real physical loss and damage. It is clear that contamination of

     the Insured Property would be a direct physical loss requiring remediation to clean the surfaces

     of the restaurant.

             44.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

     up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

     days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

     coronavirus-stable-hours-surfaces (last visited May 29, 2020).

             45.     The CDC has issued a guidance that gatherings of more than 10 people must not

     occur. People in congregate environments, which are places where people live, eat, and sleep

     in close proximity, face increased danger of contracting COVID-19.

             46.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

     physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-

     eight (28) days.

             47.     China, Italy, France, and Spain have implemented the cleaning and fumigating

     of public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

C.       Civil Authority

             48.     On March 7, 2020, New York Governor Andrew Cuomo declared a Disaster

     Emergency for the entire state of New York as a result of COVID-19.

             49.     On March 12, 2020, Governor Cuomo set restrictions on large gatherings.




                                                   9
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 10 of 20 PageID #: 10




          50.     On March 20, 2020, the State of New York issued a stay-at-home order that all

   non-essential workers must stay at home as a result of the COVID-19 pandemic. To date, this

   order has been extended to at least May 15, 2020.

          51.     On April 17, 2020, the State of New York ordered all individuals over the age

   of two to wear a face covering when in a public place.

          52.     Further, on April 10, 2020 President Trump seemed to support insurance

   coverage for business loss like that suffered by the Plaintiff:

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?

                PRESIDENT TRUMP: Well it’s something that we’ve already
                suggested, we’re talking to them. Business interruption insurance,
                I’d like to see these insurance companies—you know you have
                people that have paid. When I was in private I had business
                interruption. When my business was interrupted through a hurricane
                or whatever it may be, I’d have business where I had it, I didn’t
                always have it, sometimes I had it, sometimes, I had a lot of different
                companies. But if I had it I’d expect to be paid. You have people. I
                speak mostly to the restaurateurs, where they have a restaurant,
                they’ve been paying for 25, 30, 35 years, business interruption.
                They’ve never needed it. All of a sudden they need it. And I’m very
                good at reading language. I did very well in these subjects, OK. And
                I don’t see the word pandemic mentioned. Now in some cases it is,
                it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                referenced. And they don’t want to pay up. I would like to see the
                insurance companies pay if they need to pay, if it’s fair. And they
                know what’s fair, and I know what’s fair, I can tell you very quickly.
                But business interruption insurance, that’s getting a lot money to a
                lot of people. And they’ve been paying for years, sometimes they
                just started paying, but you have people that have never asked for
                business interruption insurance, and they’ve been paying a lot of
                money for a lot of years for the privilege of having it, and then when
                they finally need it, the insurance company says ‘we’re not going to
                give it.’ We can’t let that happen.


                                                  10
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 11 of 20 PageID #: 11




https://youtu.be/_cMeG5C9TjU (last visited on May 29, 2020) (emphasis added).

            53.        The President is articulating a few core points:

                  a.       Business interruption is a common type of insurance, especially for
                           restaurants.

                  b.       Businesses pay in premiums for this coverage and should reasonably expect
                           they’ll receive the benefit of the coverage.

                  c.       This pandemic should be covered unless there is a specific exclusion for
                           pandemics.

                  d.       If insurers deny coverage, they would be acting in bad faith.

            54.        These Orders and proclamations, as they relate to the closure of all “non-life-

     sustaining businesses,” evidence an awareness on the part of both state and local governments

     that COVID-19 causes damage to property. This is particularly true in places where business

     is conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened

     risk of the property becoming contaminated.

            55.        Plaintiff’s business is unable to open its doors as a direct consequence of the

     Civil Authority stay-at-home orders for public safety issued by the Governor of New York and

     the State of New York generally. Accordingly, Plaintiff has submitted a claim to Defendant

     related to such losses.

D.       Impact on Denny’s

            56.        As a result of the Orders referenced herein, Plaintiff ceased retail operations and

     closed its doors to customers beginning on March 16, 2020.

            57.        Due to Plaintiff’s mandatory cessation of operations, Plaintiff was forced to lay

     off its entire staff, amounting to approximately one-hundred sixty (160) employees.

            58.        Plaintiff’s business is not a closed environment, and because people – staff,

     customers, community members, and others – cycle in and out of the retail stores and offices,


                                                     11
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 12 of 20 PageID #: 12




   there is an ever-present risk that the Insureds Properties are contaminated and would continue

   to be contaminated.

           59.     The virus is physically impacting Denny’s. As a result of the aforementioned

   Orders, the Plaintiff is unable to allow any customers into its retail locations. As a retailer of

   children’s clothing and accessories, Plaintiff’s business, prior to the Pandemic, frequently

   served customers who would visit the store, touch and interact with multiple retail items during

   a visit, as well as use the fitting rooms to try on clothing. This makes Plaintiff’s business highly

   susceptible to rapid person-to-property transmission of the virus, and vice-versa, because the

   activities of the staff and customers require them to work and interact in close proximity to one

   another and because staff routinely assists customers in selecting clothing, as well as trying on

   clothing for fit.

           60.     The entry of the Civil Authority Orders to mitigate health risks to the public by

   attempting to prevent COVID-19 contamination, through the closing businesses and ordering

   persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured

   Properties.

           61.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure

   to do so would have exposed Plaintiff and his business to fines and sanctions. Plaintiff’s

   compliance with mandates resulted in Plaintiff suffering business losses, business interruption

   and extended expenses of the nature that the Policy covers and for which Plaintiff’s reasonable

   expectation was that coverage existed in exchange for the premiums paid.

           62.     Any effort by the Defendant to deny the reality that the Plaintiff has suffered

   physical loss and damage would constitute a false and potentially fraudulent misrepresentation

   done in bad faith that could endanger the Plaintiff and the public.



                                                  12
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 13 of 20 PageID #: 13




           63.        A declaratory judgment determining that the coverage provided under the Policy

   will prevent the Plaintiff from being left without vital coverage acquired to ensure the survival

   of the business due to the shutdown caused by the civil authorities’ response is necessary. As

   a result of these Orders, Plaintiff has incurred, and continues to incur, among other things, a

   substantial loss of business income and additional expenses covered under the Policy.

                                        CAUSES OF ACTION

                                           COUNT I
                                      DECLARATORY RELIEF

           64.        Plaintiff re-alleges and incorporates by reference into this cause of action each

   and every allegation set forth in each and every paragraph of this Complaint.

           65.        The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

   actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

   rights and other legal relations of any interested party seeking such declaration, whether or not

   further relief is or could be sought.” 28 U.S.C. § 2201(a).

           66.        An actual controversy has arisen between Plaintiff and Defendant as to the

   rights, duties, responsibilities and obligations of the parties under the Policy in that Plaintiff

   contends and, on information and belief, Defendant disputes and denies, inter alia, that:

                 a.       The Orders constitute a prohibition of access to Plaintiff’s Insured
                          Properties;

                 b.       The prohibition of access by the Orders has specifically prohibited access
                          as defined in the Policy;

                 c.       The Orders trigger coverage;

                 d.       The Policy provides coverage to Plaintiff for any current and future closures
                          due to physical loss or damage directly or indirectly from the Coronavirus
                          and/or pandemic circumstance under the Civil Authority coverage
                          parameters;



                                                    13
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 14 of 20 PageID #: 14




                 e.       The Policy’s exclusions for virus and bacteria do not apply to the
                          circumstances presented in the lawsuit and the kind and types of damages
                          and losses suffered by Plaintiff;

                 f.       Defendant’s denial of coverage for losses sustained that were caused by the
                          entry of the Civil Authority Orders referenced, and Plaintiff’s adherence to
                          the Civil Authority Orders violates public policy;

                 g.       The under the circumstances of this Pandemic and the entry of the Civil
                          Authority Orders referenced, Plaintiff’s had no choice but to comply with
                          the Civil Authority Orders, and that Plaintiff’s compliance resulting in
                          Plaintiff suffering business losses, business interruption and extended
                          expenses is therefore a covered expense;

                 h.       The Policy provides business income coverage in the event that Coronavirus
                          has directly or indirectly caused a loss or damage at the insured premises or
                          immediate area of the Insured Properties; and

                 i.       Resolution of the duties, responsibilities and obligation of the parties is
                          necessary as no adequate remedy at law exists and a declaration of the Court
                          is needed to resolve the dispute and controversy.

           67.        Plaintiff seeks a Declaratory Judgment to determine whether the Orders

   constitute a prohibition of access to Plaintiff’s Insured Properties.

           68.        Plaintiff further seeks a Declaratory Judgment to affirm that the Orders trigger

   coverage.

           69.        Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

   coverage to Plaintiff for any current and future closures of businesses such as Plaintiff’s due to

   physical loss or damage and the policy provides business income coverage in the event that a

   loss or damage at the Insured Properties has occurred.

           70.        Plaintiff does not seek any determination of whether the Coronavirus is

   physically in or at the Insured Properties, amount of damages, or any other remedy other than

   declaratory relief.

                                              COUNT II
                                      BREACH OF CONTRACT
                                       Business Income Coverage

                                                    14
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 15 of 20 PageID #: 15




          70.71. Plaintiff re-alleges and incorporates by reference into this cause of action each

   and every allegation set forth in each and every paragraph of this Complaint.

          71.72. The Policy is a valid and enforceable contract between Defendant and Plaintiff.

          72.73. Plaintiff’s Policy is a contract under which Plaintiff paid premiums in exchange

   for Defendant’s promise to pay Plaintiff for losses for claims covered by the Policy.

          73.74. In the Business Income (and Extra Expense) Coverage Form of the Policy,

   Defendant agreed to pay for Plaintiff’s actual loss of Business Income sustained due to the

   necessary suspension of its operations during the “period of restoration” caused by direct

   physical loss or damage.

          74.75. A “slowdown or cessation” of business activities at the Covered Property is a

   “suspension” under the policy, for which Defendant agreed to pay for loss of Business Income

   during the “period of restoration.”

          75.76. “Business Income” means net income (or loss) before income taxes that Plaintiff

   would have earned (or incurred) if no physical loss or damage had occurred as well as

   continuing normal operating expenses incurred, including pay-roll.

          76.77. The COVID-19 pandemic—which rendered the Covered Property unsafe,

   uninhabitable, or otherwise unfit for its intended use—caused direct physical loss and damage

   to Plaintiff requiring the suspension of operations at the Covered Property. Losses caused by

   the COVID-19 pandemic thus triggered the Business Income provision of Plaintiff’s Policy.

          77.78. Plaintiff has complied with all applicable provisions of its policies and/or those

   provisions have been waived by Defendant or Defendant is estopped from asserting them, and

   yet Defendant materially breached its insurance coverage obligations pursuant to the Policy.




                                                15
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 16 of 20 PageID #: 16




            78.79. By denying coverage for any Business Income losses incurred by Plaintiff in

   connection with the COVID-19 pandemic, Defendant has materially breached its coverage

   obligations under the Policy.

            79.80. As a direct and proximate result of Defendant’s breach of the Policy, Plaintiff

   sustained substantial damages for which Defendant is liable, in an amount to be established at

   trial.

                                          COUNT III
                                   BREACH OF CONTRACT
                                    Extra Expense Coverage

            80.81. Plaintiff re-alleges and incorporates by reference into this cause of action each

   and every allegation set forth in each and every paragraph of this Complaint.

            81.82. The Policy is a valid and enforceable contract between Defendant and Plaintiff.

            82.83. Plaintiff’s Policy is a contract under which Plaintiff paid premiums in exchange

   for Defendant’s promise to pay Plaintiff for losses for claims covered by the Policy.

            83.84. In the Business Income (and Extra Expense) Coverage Form, Defendant agreed

   to pay necessary Extra Expense that its insureds incur during the “period of restoration” that the

   insureds would not have incurred if there had been no direct physical loss or damage to the

   Property at the described premises.

            84.85. “Extra Expense” includes expenses to avoid or minimize the suspension of

   business, continue operations, and to repair or replace property.

            85.86. The COVID-19 pandemic—which rendered the Covered Property unsafe,

   uninhabitable, or otherwise unfit for its intended use—caused direct physical loss and damage

   to Plaintiff requiring the suspension of operations at the Covered Property. Losses caused by

   the COVID-19 pandemic thus triggered the Extra Expense provision of Plaintiff’s Policy.



                                                 16
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 17 of 20 PageID #: 17




          86.87. Due to the COVID-19 pandemic and Civil Authority Orders, Plaintiff incurred

   Extra Expense at the Covered Property, including but not limited to increased cleaning and

   sanitation expenses.

          87.88. Plaintiff has complied with all applicable provisions of its policies and/or those

   provisions have been waived by Defendant or Defendant is estopped from asserting them, and

   yet Defendant materially breached its insurance coverage obligations pursuant to the Policy.

          88.89. By denying coverage for any Extra Expense incurred by Plaintiff in connection

   with the COVID-19 pandemic, Defendant has materially breached its coverage obligations

   under the Policy.

          89.90. As a direct and proximate result of Defendant’s breach of the Policy, Plaintiff

   sustained substantial damages for which Defendant is liable, in an amount to be established at

   trial, which includes but is not limited to increased cleaning and sanitation expenses.


                                          COUNT IV
                                  BREACH OF CONTRACT
                                   Civil Authority Coverage

          90.91. Plaintiff re-alleges and incorporates by reference into this cause of action each

   and every allegation set forth in each and every paragraph of this Complaint.

          91.92. The Policy is a valid and enforceable contract between Defendant and Plaintiff.

          92.93. Plaintiff’s Policy is a contract under which Plaintiff paid premiums in exchange

   for Defendant’s promise to pay Plaintiff for losses for claims covered by the Policy.

          93.94. In the Business Income (and Extra Expense) Coverage Form, Defendant also

   agreed to “pay for the actual loss of Business Income” Plaintiff sustains “and necessary Extra

   Expense caused by action of civil authority that prohibits access to the described premises due




                                                17
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 18 of 20 PageID #: 18




   to direct physical loss of or damage to property, other than at the described premises, caused by

   or resulting from any Covered Cause of Loss.”

              94.95. The Civil Authority Orders issued in response to the COVID-19 pandemic

   triggered the Civil Authority provision of Plaintiff’s Policy.

              95.96. The Civil Authority Orders were a result of the COVID-19 pandemic, which is

   a dangerous physical condition resulting from a Covered Cause of Loss.

              96.97. The Civil Authority Orders prohibited access to the Covered Property.

              97.98. Plaintiff has complied with all applicable provisions of its policies and/or those

   provisions have been waived by Defendant or Defendant is estopped from asserting them, and

   yet Defendant materially breached its insurance coverage obligations pursuant to the Policy.

              98.99. By denying coverage for any Business Income losses incurred by Plaintiff in

   connection with the Civil Authority Orders and the COVID-19 pandemic, Defendant has

   materially breached its coverage obligations under the Policy.

              99.100.As a direct and proximate result of Defendant’s breach of the Policy, Plaintiff

   sustained substantial damages for which Defendant is liable, in an amount to be established at

   trial.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff herein prays as follows:

                  a.      For a declaration that the Orders constitute a prohibition of access to
                          Plaintiff’s Insured Properties.

                  b.      For a declaration that the prohibition of access by the Orders is specifically
                          prohibited access as defined in the Policy.

                  c.      For a declaration that the Orders trigger coverage under the Policy.

                  d.      For a declaration that the Policy provides coverage to Plaintiff for any
                          current and future closures due to physical loss or damage directly or


                                                    18
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 19 of 20 PageID #: 19




                       indirectly from the Coronavirus and/or pandemic circumstance under the
                       Civil Authority coverage parameters.

              e.       For a declaration that the Policy’s exclusions for virus and bacteria do not
                       apply to the circumstances presented in the lawsuit and the kind and types
                       of damages and losses suffered by Plaintiff.

              f.       For a declaration that Defendant’s denial of coverage for losses sustained
                       that were caused by the entry of the Civil Authority Orders referenced, and
                       Plaintiff’s adherence to the Civil Authority Orders violates public policy.

              g.       For a declaration that under the circumstances of this Pandemic and the
                       entry of the Civil Authority Orders referenced, Plaintiff had no choice but
                       to comply with the Civil Authority Orders, and that Plaintiff’s compliance
                       resulting in Plaintiff suffering business losses, .business interruption and
                       extended expenses is therefore a covered expense.

              h.       For a declaration that the Policy provides coverage to Plaintiff for any
                       current, future and continued closures due to physical loss or damage
                       directly or indirectly from the Coronavirus.

              i.       For a declaration that the Policy provides business income coverage in the
                       event that Coronavirus has directly or indirectly caused a loss or damage at
                       the Plaintiff’s Insured Properties or the immediate area of the Plaintiff’s
                       Insured Properties.

              j.       For a judgment on Counts II-IV in favor of Plaintiff, and awarding damages
                       for breach of contract in an amount to be determined at trial;

              k.       For an order requiring Defendant to pay both pre- and post-judgment
                       interest on any amounts awarded;

              l.       For an order requiring Defendant to pay attorneys’ fees and costs of suit;
                       and

              m.       For such other relief as the Court may deem proper.

                              TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.

Dated: July __, 2020                         Respectfully submitted,


                                             /s/ Daniel P. Buttafuoco
                                             Daniel P. Buttafuoco, Esq.
                                             Daniel P. Buttafuoco & Associates, PLLC
                                             144 Woodbury Rd

                                                 19
Case 2:20-cv-03121-GRB-SIL Document 1 Filed 07/14/20 Page 20 of 20 PageID #: 20




                                    Woodbury, New York 11797
                                    Telephone: (516) 746-8100
                                    DButtafuoco@ButtafuocoLaw.com

                                    Richard M. Golomb, Esq.
                                    Kenneth J. Grunfeld, Esq.
                                    GOLOMB & HONIK, P.C.
                                    1835 Market Street, Suite 2900
                                    Philadelphia, PA 19103
                                    Telephone: (215) 985-9177
                                    Facsimile: (215) 985-4169
                                    rgolomb@golombhonik.com
                                    kgrunfeld@golombhonik.com

                                    Arnold Levin, Esq.
                                    Frederick Longer, Esq.
                                    Daniel Levin, Esq.
                                    LEVIN SEDRAN & BERMAN, L.L.P.
                                    510 Walnut Street, Suite 500
                                    Philadelphia, PA 19106-3697
                                    Telephone: (215) 592-1500
                                    alevin@lfsblaw.com
                                    flonger@lfsblaw.com
                                    dlevin@lfsblaw.com

                                    W. Daniel “Dee” Miles, III
                                    Rachel N. Boyd
                                    Paul W. Evans
                                    BEASLEY, ALLEN, CROW, METHVIN,
                                    PORTIS & MILES, P.C.
                                    P.O. Box 4160
                                    Montgomery, AL 36103
                                    Telephone: (334) 269-2343
                                    Facsimile: (334) 954-7555
                                    dee.miles@beasleyallen.com
                                    rachel.boyd@beasleyallen.com
                                    paul.evans@beasleyallen.com

                                    Counsel for Plaintiff




                                      20
